                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINoIS
                                EASTERN DIVISION

MORGAN STANLEY SMITH BARNEY LLC,

                       Plaintift
                                                             Civil Action No. l8-cv-06373

                                                             Hon. Joan B. Gottschall

RONALD OUWENGA, BRIAN THOMAS,                                Magistrate Sidney L Schenkier
MYRON HENDRIX, MICHAEL BRUNNER,
JEFF SCHIMMELPFENNIG, And ZACHARY
BIRKEY,

                       Defendants.


                                     NOTICE OT'MOTION

TO COUNSEL OF RECORD:

         PLEASE TAKE NOTICE that on December 7 ,2018 at 9:30 am, or as soon thereafter          as


counsel may be heard, the undersigned attomey shall appear before Judge Joan B. Gottschall in

Courtroom 2325 of the Everett McKinley Dirksen Federal Building, 219 South Dearbom Street,

Chicago, Illinois, and at that time and place shall present Plaintiff s Motion to File Under Seal,

a copy   of which is attached hereto and served upon you via the CM/ECF system.

                                                     Respectfully submitted,

                                                       .Ie  M. San
                                                     Jerry M. Santangelo (ARDC#6i87833)
                                                     SPERLING & SLATER
                                                     55 West Monroe Street, Suite 3200
                                                     Chicago, Illinois 60603
                                                     Tel: (312) 641-3200
                                                     Fax: (312) 641-6492
                                                           gelo      ling-law.com

                                                               and
                               isl Thomas J. Momiian
                               Christopher C. Coss
                               Thomas J. Momjian
                               COSS & MOMJIAN, LLP
                               l l l Presidential Blvd., Suite 214
                               Bala Cynwyd, PA 19004
                               Tel: (610) 667-6800
                               Fax: (610) 667-6620
                               ccc@cossmomjian.com
                               tjm@cossmomjian.com


                                Counsel for Plaintiff




Dated: November 28, 2018




                           2
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

MORGAN STANLEY SMITH BARNEY LLC,

                      Plaintift
                                                            Civil Action No. l8-cv-06373

                                                            Hon. Joan B. Gottschall

RONALD OUWENGA, BRIAN THOMAS,                               Magistrate Sidnel I. Schenkier
MYRON HENDRIX, MICHAEL BRUNNER,
JEFF SCHIMMELPFENNIG, and ZACHARY
BIRKEY,

                      Defendants.


                     PLAINTIFF'S MOTION TO FILE UNDER SEAL

              Plaintiff Morgan Stanley Smith Bamey LLC respectfully moves this Court to file

under seal two exhibits (Exhibits "B" and "F") referenced in its Opposition to Defendants'

Motion to Dismiss. Those exhibits were designated by Defendants     as   "Confidential   -   Subject to

Protective Order," in accordance with the Agreed Protective Order entered by the Court on

November 8, 2018.

                                                    Respectfully submitted,

                                                    /s/Jerrv M. Santangelo
                                                    Jerry M. Santangelo (ARDC#6187833)
                                                    SPERLING & SLATER
                                                    55 West Monroe Street, Suite 3200
                                                    Chicago, Illinois 60603
                                                    Tel: (312) 641-3200
                                                    Fax: (312) 641-6492
                                                    i santanselo@sperlins-law.com



                                                              and
                               /s/ Thomas J. Mom llan
                               Christopher C. Coss
                               Thomas J. Momjian
                               COSS & MOMJIAN, LLP
                               111 Presidential Blvd., Suite 214
                               BalaCynwyd, PA 19004
                               Tel: (610) 667-6800
                               Fax: (610) 667-6620
                               ccc@cossmomjian.com
                               tjm@cossmomjian.com


                                Counsel for Plaintifl'




Dated: November 28, 2018




                           2
                                 CERTIFICATE OF SERVICE

       I hereby certify that I caused   a true and correct copy   of the foregoing Motion to File

Under Seal to be served this 28th day ofNovember, 2018, via the ECF system, to Defendants'

counsel.


                                                        +
                                                       Thomas J.
                                CER       CA TE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Notice of Motion to

be served this 28th day of November, 2018, via the ECF system, to Defendants' counsel.

                                                       1.....---->

                                                    Thomas J. Momj
